OPINION — AG — ** COMPILING STATUTES — DELEGATION OF POWER ** (1) IN COMPILING THE OKLAHOMA STATUTES 1981, PURSUANT TO LAWS 1081, C. 91, 75 O.S. 171 [75-171] — 75 O.S. 181 [75-181], WEST PUBLISHING COMPANY HAS ONLY THE AUTHORITY OF A COMPILER AND MUST COMPILE THE STATUTES EXACTLY AS THEY WERE ENACTED BY THE LEGISLATURE, SUBJECT ONLY TO DELETING FROM THE COMPILATION LAWS WHICH HAVE BEEN REPEALED OR HELD UNCONSTITUTIONAL BY THE COURTS OF LAST RESORT. (2) LAWS 1981, C. 91, 75 O.S. 171 [75-171] — 75 O.S. 181 [75-181], DOES 'NOT' UNCONSTITUTIONALLY DELEGATE LEGISLATIVE POWER TO WEST PUBLISHING COMPANY BY DIRECTING WEST IN SECT. 3 OF THE ACT TO SUE THE SAME FORMAT AS THAT FOUND IN ' OKLAHOMA STATUTES ANNOTATED '. (3) LAWS 1981, C. 91, SECT 5, 75 O.S. 175 [75-175], DOES 'NOT' UNCONSTITUTIONALLY DISCRIMINATE AGAINST OTHER PRIVATE PUBLISHERS BY REQUIRING WEST TO INCLUDE IN ITS COMPILATION OF THE OKLAHOMA STATUTES 1981 REFERENCES TO THE WEST KEY NUMBER SYSTEM FOR EACH STATUTE. (4) LAWS 1981, C. 91, 75 O.S. 171 [75-171] — 75 O.S. 181 [75-181], DO NOT REVISE THE OKLAHOMA STATUTES IN COMPLIANCE WITH ARTICLE V, SECTION 43, WHICH REQUIRES THE LEGISLATURE TO REVISE, DIGEST AND PROMULGATE THE STATUTES OF THE STATE OF OKLAHOMA AT TEN YEAR INTERVALS COMMENCING IN THE YEAR 1909. (5) LAWS 1981, C. 91, 75 O.S. 178 [75-178], REQUIRING THE JUSTICES OF THE STATE SUPREME COURT TO APPROVE THE COMPLIATION OF THE OKLAHOMA STATUTES 1981 IS NOT AN UNLAWFUL ABRIDGMENT OF SEPARATION OF POWERS IN VIOLATION OF ARTICLE IV, SECTION 1 (6) LAWS 1981, 75 O.S. 171 [75-171] — 75 O.S. 181 [75-181], DOES NOT VIOLATE ARTICLE V, SECTION 51, WHICH FORBIDS THE LEGISLATURE FROM ENACTING A LAW GRANTING TO ANY ASSOCIATION, CORPORATION OR INDIVIDUAL EXCLUSIVE RIGHTS, *****                PRIVILEGES OR IMMUNITIES. (7) LAWS 1981, C. 91, 75 O.S. 171 [75-171] — 75 O.S. 181 [75-181], IS NOT VOID FOR FAILING TO AUTHORIZE THE SPEAKER OF THE HOUSE OF REPRESENTATIVES AND THE PRESIDENT PRO TEMPORE OF THE SENATE TO ENTER INTO A CONTRACT WITH WEST PUBLISHING COMPANY. SUCH A CONTRACT IS REQUIRED IN ANY EVENT BY THE PROVISIONS OF 62 O.S. 41.16 [62-41.16] (OKLAHOMA STATUTES, LEGISLATIVE POWER, DELEGATION THEREOF, CONTRACT WITH PRIVATE CORPORATION, PRIVATE COMPANY, PUBLIC FUNDS FOR PRIVATE ENTITY) CITE: OPINION NO. 80-150, ARTICLE IV, SECTION 1, ARTICLE V, SECTION 51, ARTICLE V, SECTION 58, 75 O.S. 175 [75-175] (FLOYD W. TAYLOR AND CHARLES S. ROGERS)